DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/7/22. Claim 2 has been amended. Claim 1 has been cancelled. Claims 2 - 5 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 3/7/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been amended to recite a “metal foil layer” selected from the group consisting of a metal foil and a deposited film layer. In the Remarks, Applicant cites or a deposited film layer. The deposited film layer does not seem to belong to a group of “a metal foil layer”. See paragraph [0030] below:

    PNG
    media_image1.png
    261
    663
    media_image1.png
    Greyscale

The remaining claims are rejected since they depend from rejected claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 - 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites that the aqueous solution further comprises an alkaline solution  and claim 5 recites a further step of immersing the layered film in an alkaline solution. However, claim 2 has been amended to recite that the liquid comprising an aqueous solution comprises an alkaline solution or that the film is immersed in an alkaline solution after immersion in the liquid, which encompasses claims 4 and 5.


Claim Rejections - 35 USC § 103
Claims 2 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over BOKKA et al (US 2017/0114206) in view of GB 1093884 (hereinafter ‘884) and/or SCHOENHARD (US 4,629,780) and/or LALLIER et al (US 6,001,192) and/or SHIMIZU (JP 2008/031399, using machine translation).
The rejection is maintained as per reasons of record as discussed in the previous office action dated 12/14/21 and is incorporated herein:
BOKKA discloses (see entire document) a method for separating and recovering a layered film laminated and adhered with an adhesive [as claimed] (title, abstract, figure 2).
The adhesive laminate comprises several layers, including a facestock with a label surface and adhesion surface, a release liner, an adhesive coated on the adhesion surface of the facestock ([0004], [0043], figure 1). Additional layers may include an abrasion coating, a textured coating, and a dye, paint, or pigment on the label surface ([0007], [0008], [0018], [0046], [0057]) [wherein the label surface and the ink on the label read on the claimed printing ink layer of claim 3]. The film can be made of polymer, resin-bonded paper, elastomeric foams, PVC, etc. ([0016]).
Regarding the amendment of a metal foil layer, BOKKA also discloses layers of metal foil and metallized polymer film ([0016], [0044]).

The process comprises immersing the adhesive laminate in a solution to delaminate it, and recovering the different portions of the laminate ([0005], [0042], fig 2). All layers are recovered and separated, including the facestock, the release liner, the adhesive, the coating, etc. ([0050], [0051], [0054], claims 1, 6 - 8) [reading on the claimed step 1 and step 2].
 The process is done at 50 – 100oC, such as 82oC, with examples of 74oC ([0052], examples) [meeting the claimed range of 20-90oC]. The solution can also be agitated by sonication ([0053]).

The solvent comprises water and an inorganic metal base, such as sodium hydroxide or potassium hydroxide ([0026], [0035]) [wherein the sodium hydroxide or potassium hydroxide reads on the claimed alkaline solution of claims 4 – 5 and reads on the amendment to claim 1 claiming a liquid comprising an alkaline solution], wherein the adhesive is suspended or dissolved in the process mixture/solvent ([0022]) and up to 100% of the adhesive is separated from the laminate ([0055]). 
BOKKA fails to teach morpholine, additionally, as the solvent. However, morpholine is well known in the art as a solvent for polyurethane adhesives, as shown below: 


‘844 discloses that, advantageously, amines, such as morpholine, are one of the most effective decomposition reagents for polyurethane (1:27-34).
It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s aqueous solvent with ‘884’s morpholine as the solvent or to have added ‘884’s morpholine in combination to BOKKA’s aqueous alkaline solution, either together or sequentially, with reasonable expectation of cumulative results, since BOKKA discloses to use a solvent to separate and dissolve the polyurethane adhesive from the laminated film and ‘884 discloses that several amines, such as morpholine, are one of the most effective decomposition solvents for polyurethane, and have thus arrived at the present claims with reasonable expectation of success. It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the In re Font, 213 USPQ 532; and, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
												
 LALLIER discloses (see entire document) a process to remove a paint surface layer from a substrate coated therewith, the process comprises contacting it with 1 – 99% of a solvent [reading on the claimed 50% to less than 100%], wherein the solvent is a morpholine [as claimed] or methylpyrrolidone (abstract, 1:34-44, claim 1). The process is performed at ambient temperature (2:65-3:5, claim 19 and 33-35) [reading on the claimed 20-90oC]. The paint surface layer is a polyurethane (2:33-37, claims 11-12, 27 and 28) [reading on the claimed adhesive containing polyisocyanate and polyol]. The process strips or detaches the polyurethane paint from its substrate by swelling the polyurethane and forming blisters until it detaches itself from the substrate (2:61-65, claim 16). 
LALLIER further discloses that, advantageously, morpholine is an inexpensive and safe solvent (abstract, 1:8-12 and 25-37).
It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s aqueous solvent with LALLIER’s morpholine as the solvent or to have added LALLIER’s morpholine in combination to BOKKA’s aqueous alkaline solution, either together or sequentially, with reasonable expectation of cumulative results, since  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532; and, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

SCHOENHARD discloses (see entire document) a process to recover polymer layers comprising PVC from multilayer scrap, the process comprising contacting the multilayered material with a base metal hydroxide [as per new claims 4 – 5] and an amine solvent chosen from morpholine [as claimed] or monoethanolamine to separate the different layers (abstract, 1:58-2:8).
It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s aqueous solvent with SCHOENHARD’s morpholine solvent and further in view of ‘884 or to have added SCHOENHARD’s morpholine in combination to BOKKA’s  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532; and, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

SHIMIZU discloses (see entire document) a process to recycle a laminate, the method comprising contacting the laminate with an aqueous solvent comprising morpholine [as claimed] or methylpyrrolidone, and recovering the separated polymer from the remaining layers [as claimed]. The laminate comprises layers of polyvinyl chloride (PVC) polymer, paper, aluminum, NWF laminate, etc. and good coloring oC and/or with dynamic action such as ultrasonic wave ([0009]) [reading on the claimed 20-90oC0].
Regarding the amendment of a metal foil layer, SHIMIZU discloses layers of aluminum (abstract, [0001], [0005], [0008], claim 1) [reading on the claimed metal foil layer].
SHIMIZU further discloses that conventional solvents are otherwise harmful ([0002]-[0004]), whereas morpholine is water soluble and has low toxicity ([0006]).
It would have been obvious to one of ordinary skill in the art to have replaced BOKKA’s aqueous solvent for polyurethane with SHIMIZU’s morpholine solvent and further in view of ‘884 or to have added SHIMIZU’s aqueous morpholine in combination to BOKKA’s aqueous alkaline solution, either together or sequentially, with reasonable expectation of cumulative results, since BOKKA discloses both polyurethane and PVC, SHIMIZU discloses adding morpholine as the solvent to PVC and ‘884 discloses the same morpholine as the solvent for polyurethane, thus showing that morpholine is a solvent for both PVC and polyurethane, and wherein both SHIMIZU and ‘884 disclose that morpholine is advantageously a non-toxic solvent, and have thus arrived at the present claims with reasonable expectation of success. It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable  In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532; and, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 2 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU (JP 2008/031399, using machine translatio) in view of BOKKA et al (US 2017/0114206)  and/or GB 1093884 (hereinafter ‘884) and/or LALLIER et al (US 6,001,192) and/or SCHOENHARD (US 4,629,780).
The rejection is maintained as per reasons of record as discussed in the previous office action dated 12/14/21 and is incorporated herein:
SHIMIZU’s, BOKKA’s, ‘884’s, LALLIER’s and SCHOENHARD’s disclosures are discussed above and are incorporated herein by reference.
	SHIMIZU discloses the claimed process but fails to teach that the adhesive is polyurethane/containing polyisocyanate and polyol. However, polyurethane is well known as an adhesive for layered film, such as taught by BOKKA, ‘884 and LALLIER. It would have been obvious to one of ordinary skill in the art to have performed SHIMIZU’s recycling process using BOKKA’s, ‘884’s and/or LALLIER’s polyurethane as the adhesive of SHIMIZU’s laminate since SHIMIZU discloses to recycle a laminated film 
SHIMIZU is silent regarding the addition of an alkaline solution to the solvent, either in combination or sequentially. However, it would have been obvious to one of ordinary skill in the art to have added BOKKA’s sodium hydroxide or potassium hydroxide and/or SCHOENHARD’s base metal hydroxide to SHIMIZU’s solvent for cumulative results, noting that SCHOENHARD discloses to add both a base metal hydroxide and morpholine, for the same purpose taught by the applied references of using a solvent to separate a polyurethane or PVC adhesive from a laminate comprising the adhesive, and have thus arrived at the present claims with reasonable expectation of success. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 


Applicant’s argument is not convincing:
BOKKA discloses layers of metal foil and metallized polymer film ([0016], [0044]).
SHIMIZU discloses layers of aluminum  (abstract, [0001], [0005], [0008], claim 1).

Applicant submits that the references do not teach using a mixed liquid containing morpholine and alkaline solution in step 1 or immersing the layered film in alkaline solution after immersion in the liquid; that the instant examples show that when only morpholine was used, the aluminum layer remained in the film but when both morpholine and sodium hydroxide were used, the aluminum film peeled off.
Applicant’s argument is not convincing:
Regarding metal layers, both BOKKA and SHIMIZU disclose metal/aluminum layers.
Regarding the morpholine and alkaline solvents, it has been settled that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Accordingly, it would also have been obvious to one of ordinary skill in the art to have added morpholine in combination to BOKKA’s aqueous alkaline solution, either together or sequentially, as taught by ‘884 and/or LALLIER and/or SCHOENHARD and/or SHIMIZU with reasonable expectation of cumulative results since SCHOENHARD discloses adding both base metal hydroxide and morpholine and for the same purpose taught by all references of separating and recovering polymer layers .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765